              Case 2:18-cv-01797-RSL Document 1 Filed 12/13/18 Page 1 of 6




I

2

3


4

5
                                         UNITED STATES DISTRICT COURT
6
                                   FOR THE WESTERN DISTRICT OF WASHINGTON

7    LOCALS 302 AND 612 OF THE
     INTERNATIONAL UNION OF                                                          NO.
8    OPERATING ENGINEERS
     CONSTRUCTION INDUSTRY HEALTH
9    AND SECURITY FUND; LOCALS 302                                                   COMPLAINT TO COLLECT TRUST
10
     AND 612 OF THE INTERNATIONAL                                                    FUNDS AND UNION DUES
     UNION OF OPERATING ENQINEERS-
II   EMPLOYERS CONSTRUCTION
     INDUSTRY RETIREMENT FUND;
12   ALASKA OPERATING ENGINEERS-
     EMPLOYERS TRAINING TRUST FUND;
13   and LOCAL 302 INTERNATIONAL
     UNION OF OPERATING ENGINEERS,
14

!5                                        Plaintiffs,

16                           V.



17   ALASKA FRONTIER SERVICES, LLC,
     an Alaska limited iiabllity company,
18

19                                        Defendant

20
                                                                       COUNT ONE
21
                 Plaintiff Operating Engineers-Employers Welfare, Pension, and Training Trust
22
     Funds allege:
23

24

25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                           Reid, McCarthy, Ballew & Leahy, LL.P.
     Page 1 of 6                                                                                              ATTORNEYS AT LAW
     G:\01"01999\540 !UOE TrusMlaska Frontier Services 02164-02165 3-18-VComplaint.doc        SCO WEST HARRLSON STRKET • NORTH TOWER, SUITE 300
                                                                                                         SEATTLE, WASHINGTON 98119
                                                                                                   TELHPHONF7: (206) 285.0464 • FAX: (206)285-8^2')
              Case 2:18-cv-01797-RSL Document 1 Filed 12/13/18 Page 2 of 6




1

2

3                They are unincorporated associations operating as Trust Funds pursuant to

4    Section 302 of the Labor Management Relations Act of 1947, as amended, under the

5
     respective names of Locals 302 and 612 of the International Union of Operating
6
     Engineers-Construction Industry Health & Security Fund, Locals 302 and 612 of the
7
     International Union of Operating Engjneers-Employers Construction Industry
8
     Retirement Fund, and Alaska Operating Engineers-Employers Training Fund, to
9
     provide medical, retirement, and training benefits to eligible participants. Plaintiffs'
10


11   offices are located in King County, Washington.

12                                                                               II.

13               The Court has jurisdiction over the subject matter of this action under Section

14
     502 (e)(l) and (f) of the Employee Retirement income Security Act of 1974
15
     C'ERISA"), 29 U.S.C. §1132 (e)(l) and (Q and under Section 301 (a) of the Taft-
16
     Hartley Act, 29 U.S.C. §185 (a).
t7
                                                                                III.
18

19               Venue is proper in this district under Section 502 (e)(2) of ERiSA. 29 U.S.C.

20   §1132 (e)(2), because Plaintiff Trusts are administered in this district.

21                                                                              IV.

22
                 Defendant is an Alaska limited liability company.
23


24

25


26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                      Reid, McCarthy, Ballew & Leahy, L.L.P.
     Page 2 of 6                                                                                          ATTORNEYS AT LAW
     G:\01-01999\540 IUOE TrusMlaska Frontier Services 02164-02165 3-18.\Comp!aint.doc   100 WEST HARRISON STREET • NORTI-I TOWER, SUITE 300
                                                                                                     SEATTLE, WASH i NGTON 98119
                                                                                              Tr;U:PHONl:: (206) 285-0-f6-f * FAX: (206) 285-8925
                 Case 2:18-cv-01797-RSL Document 1 Filed 12/13/18 Page 3 of 6




                                                                                   V.
1
                     Defendant is bound to a collective bargaining agreement with Local 302 of the
2

3
         International Union of Operating Engineers (hereinafter "Local"), under which

4        Defendant is required to promptly and fully report for and pay monthly contributions

5        to the Plaintiff Trusts at varying, specified rates for each hour of compensation

6
         Defendant pays to its employees who are members of the bargaining unit
7
         represented by the Local (such bargaining unit members are any of Defendant's part
8
         time or full time employees who perform any work task covered by the Defendant's
    9
         labor contract with the Local, whether or not those employees actually join the
10

         Local).
Jl

12                                                                                 VI.

J3                   Defendant accepted Plaintiffs' respective Agreements and Declarations of

14       Trust and thereby agreed to pay to each of Plaintiff Trusts liquidated damages equal
15
         to twelve percent (12%) of all delinquent and delinquently paid contributions, or
16
         $25.00 per month, whichever sums are greater, and twelve percent (12%) annual
17
         interest accruing upon each monthly contribution delinquency from the first day
18
         thereof until fully paid, as well as all attorneys fees and costs, including audit
    19

20
         expenses if applicable, which Plaintiffs incur in collection of Defendant's unpaid

    21   obligations.

    22                                                                            VII.

    23
                     Since the 1 day of May 2018, Defendant failed to promptly report for and/or
    24
         pay to Plaintiff Trusts all amounts due them, as hereinabove set forth, for work
    25
         COMPLAINT TO COLLECT TRUST FUNDS
    26
         AND UNION DUES                                                                    Reid, McCarthy, Ballew & Leahy, L.L.P,
                                                                                                           ATTORNEYS AT LAW
         Page 3 of 6
         G;\01-01999\540 IUOE TrusMlaska Frontier Semces 02164-02165 3.18-\Complaint,doc   100 WiiST HARRISON STl^h-T • NORTH TOWtiK, SUiTi; 300
                                                                                                       SEATTLE, WASHiNGTON 98119
                                                                                                TELEPHONE: (206) 285-0464 • FAX: (206) 285-8925
                                                                                                                 «,^g^t.,
              Case 2:18-cv-01797-RSL Document 1 Filed 12/13/18 Page 4 of 6




     performed by Defendant's employees, and only Defendant's records contain the

     detailed information necessary to an exact determination of the extent of Defendant's

     unpaid obligations.


                                                                             COUNT TWO

                  Plaintiff, Local 302 of the International Union of Operating Engineers

     (hereinafter "Local"), alleges:




9                 It is a iabor organization with its principal offices in King County and brings

10
     this action pursuant to Section 301 of the Labor Management Relations Act of 1947,
II
     as amended.
12


13

14               Defendant is an Alaska limited liability company.
15


16
                 Defendant entered into an agreement with the Local, whereunder Defendant
17
     agreed to deduct from the periodic paychecks of its employees who are represented
18
     by the Local, specified amounts for each hour of compensation Defendant pays to
19

     those employees and to remit the total thus deducted each month to the Plaintiff
20

21   Local no later than the fifteenth (15th) of the month immediately following the month

22   in which such deductions were made.

23


24

25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                       Reid, McCarthy, Ballew & Leahy, L.L.R
     Page 4 of 6                                                                                          ATTORNEYS AT LAW
     GM)1-01999\540 IUOE Trust\Alaska Frontiec Services 02164-02165 3-18-tComplainE.doc   100 WEST HARRISON STRHET • NORTH TOWER, SUITE 300
                                                                                                      SEATTLE, WASHINGTON 98119
                                                                                               TELEPHONE: (206) 285-0464 • FAX: (206) 285-8925
                       Case 2:18-cv-01797-RSL Document 1 Filed 12/13/18 Page 5 of 6




                                                                                          IV.
\
                          Since the 1 day of May 2018, Defendant failed to promptly report for and/or
2

              pay to the Local the total sum deducted from the periodic paychecks of Defendant's
3


4             employees who are represented by the Local.

5                         WHEREFORE. Plaintiffs pray the Court as follows:

6             1. That the Defendant be compelled to render a monthly accounting to the

    7
                          Plaintiffs' attorneys and set forth in it the names and respective social security
    8
                          numbers of each of the Defendant's employees who are members of the
    9
                          bargaining unit represented by the Local, together with the total monthly hours
10
                          for which the Defendant's compensated each of them, for the employment
11


12
                          period commencing May 2018 to the date of service of this Complaint to

    13                    Collect Trust Funds and Union Dues, and for whatever amounts may

    14                    thereafter accrue.

    15
              2. That plaintiff Trust Funds be granted Judgment against Defendant under
    16
                          COUNT ONE for:
    17
                                      a. All delinquent contributions due;
    18
                                       b. All liquidated damages and pre-Judgment interest due;
        19
                                      c. Aif attorneys fees and costs incurred by Plaintiffs in connection
        20

        21                                         with Defendant's unpaid obligations; and

        22                            d. Such other and further relief as the court may deem just and

        23                                         equitable.

        24

         25
              COMPLAINT TO COLLECT TRUST FUNDS
         26   AND UNION DUES                                                                      Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                                   ATTORNm'H AT LAW
              Page 5 of 6                                                                          100 WEST 11ARR1SON STIU^T • MOUTH TOWER, SUITE 300
              G:W1-01999U40 (UOE TrusftAlaska Frontier Services 02164-02165 3-18-\Complaint,doc
                                                                                                               SEATTLE, WASHINGTON 98119
                                                                                                        TELEPHONE: (206) 285-0464 • FAX: (206) 2^-8925
                                                                                                                        ®<^iS^"
                       Case 2:18-cv-01797-RSL Document 1 Filed 12/13/18 Page 6 of 6




              3. That Plaintiff Trusts be granted judgment against Defendant under COUNT
\
                          TWO for:
2

                                       a. All amounts owing to it by the Defendant: and
3

                                       b. Such other and further relief as the court may deem just and
4

5                                                  equitable.

6

    7
                           DATED this /M day of December 2018.
    s


    9

10                                                                                       REID, MCCARTHY, BALLEW & LEAHY,
                                                                                         L.L.P.
11


    12

    13
                                                                                         Russell J Refd<^SBA #2560
    14                                                                                   Attorney for Plaintiffs

    15


    16


    17

     f8

     19


        20

        21


        22

        23

        24

         25
              COMPLAINT TO COLLECT TRUST FUNDS
         26   AND UNION DUES                                                                                 Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                                              ATTORNEYS AT LAW
              Page 6 of 6                                                                                     100\WaTHA?SON STREET • NORTH TOWER, SUITE 300
              QAOI-01999V540 IUOE TrustlAlaska Frontier Services 02164-02165 3-18-VComplaint.doc
                                                                                                                         SEATTLE, WASi iINGTON 98119
                                                                                                                   TELEPHONE: (206) 2S5-0464 • VA\: (206)285-8925
